DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1030, as shown in figure 10B, 1200, as shown in figure 12, 1500, as shown in figure 15A, and 1650, as shown in figure 16B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 7, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 4, it is unclear what the structural relationship is between the hold down and the rest of the invention, and what is being held down where.  For prior art analysis, any structure holding something down will be considered to meet this limitation.
With regard to claim 7, it is unclear what “a spring contact” refers to.  An electrical contact, a spring latch, or some other spring structure.  For prior art analysis, any spring that latches the lid will be considered to meet this limitation.
Claims 17-18 recite the limitation "the conductive elastomer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (2017/0194721).
With regard to claim 1, Fan teaches, as shown in figure 1: “A midboard cable termination assembly 2, comprising: a lid 8;  5a frame 6 having a first surface (upper surface of 6 in figure 1) and a second surface (lower surface or 6 in figure 1); and a paddle card 10 disposed within the frame 6, the paddle card 10 comprising: at least one conductive hole *where 16 extends through 10 in figure 1); and at least one pad (top of 16 in figure 1) electrically connected to the at least one conductive hole in the paddle card 10, the at least one pad configured to electrically connect to a 10termination end 14 of a cable 12, wherein the lid 8 is operably coupled to the frame 6 such that the lid 8 may be moved into a position in which the lid 8 applies a force on the paddle card 10, the force urging the paddle card 10 towards the second surface of the frame 6”.

With regard to claim 3, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan also teaches, as shown in figure 1: “wherein a surface of the lid 8 is contoured to accommodate the termination end 14 of the cable 12”.


Fan also teaches, as shown in figure 1: “wherein: the lid 8 is operably coupled to the frame by a hinge, and the lid 8 is moved into the position in which the lid 8 applies the force via rotation about the hinge”.

With regard to claim 10, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan also teaches, as shown in figure 1 and taught in paragraph 136: “wherein the frame 6 comprises at least one latch to hold the lid 8 in a closed configuration and/or the position in which the lid 8 applies the force on the paddle card 10”.

With regard to claim 19, Fan teaches: “An electronic assembly comprising the midboard cable termination assembly of claim 1”, as shown above.
Fan also teaches, as shown in figure 1 and taught in paragraph 136: “wherein:  25the electronic assembly further comprises a printed circuit board 4 comprising conductive pads (where contacts 16 connect to 4 in figure 1); the cable termination assembly 2 is mounted at an interior portion of the printed circuit board 4”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721).
With regard to claim 4, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan also teaches, as shown in figure 3: “further comprising at least one hold down 64”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine this embodiment of Fan with the embodiment from figure 1 in order to provide another way of latching the cable to the paddle card and circuit board.

With regard to claim 7, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan also teaches, as shown in figure 3: “wherein the frame 54 is separate from the lid 68, and wherein the lid 68 is operable to be placed due to latching of the lid 68 to the frame 54 

With regard to claim 20, Fan teaches: “The electronic assembly of claim 19”, as shown above.
Fan does not teach: “wherein the conductive pads are rectangular or round”.  However, this is a mere change in the shape of the conductive pads.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the conductive pads to be rectangular or round since the conductive pads would still make electrical contact as any shape, round, rectangular, triangular, etc.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 23, Fan teaches: “The electronic assembly of claim 19”, as shown above.
Fan does not teach: “wherein the interior portion of the printed circuit board comprises a portion that is at least six inches from an edge of the printed circuit board or six inches from a forward edge to which is mounted an I/O connector”.  However, Fan does teach the interior portion being in the middle of a circuit board.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the distance from the edge of the circuit board 4 to the connector 2 in figure 1 be six inches, since doing so would only involve changing the size of the circuit board and would enable the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721) in view of Huang et al. (2016/0179733).
With regard to claim 5, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “in combination with a printed circuit board comprising a high speed component, wherein:  - 41 -A1245.70002US01 the assembly is mounted on a printed circuit board and in proximity to the high- speed component, and the assembly is electrically connected to the high-speed component via the printed circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Huang teaches, as shown in figure 4 and taught in paragraphs 4 and 22: “in combination with a printed circuit board 100 comprising a high speed component 110, wherein:    the assembly is mounted on a printed circuit board 100 and in proximity to the high- speed component 110, and the assembly 150 is electrically connected to the high-speed component 110 via the printed circuit board 100”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Huang with the invention of Fan in order to utilize the connector with a CPU (Huang, paragraph 22).

Claim 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721) in view of Liang et al. (9,774,111).
With regard to claim 8, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “wherein the at least one pad 15comprises at least one signal input and a drain input”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the at least one pad comprise at least one signal input and a drain input, since making inputs be a signal and drain is well known in the art (see Liang, figures 3-9).  

With regard to claim 9, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “wherein the at least one pad comprises a plurality of pads spaced on the paddle card to receive a plurality of cables”.
In the same field of endeavor before the effective filing date of the claimed invention, Liang teaches, as shown in figures 3-9: “wherein the at least one pad comprises a plurality of pads (A1-A12 and B1-B12) spaced on the paddle card 2 to receive a plurality of cables 31”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Liang with the invention of Fan in order to provide separate wires for each type of signal conveyed (e.g. communications, drain, power).

With regard to claim 12, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “wherein the cable comprises a drain wire terminated to the at least one pad on the paddle card”.  However, having a cable comprising a drain wire is well known in the art (see Liang, figures 3-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721) in view of Cress et al. (10,658,772).
With regard to claim 11, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “wherein the cable comprises a 25twin ax cable”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the cable a twin ax cable, since twin ax cables are well-known in the art and enable high-speed connection (Cress, column 2 lines 12-18).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721) in view of Vana et al. (2019/0296465).
With regard to claim 13, Fan teaches: “The midboard cable termination assembly of claim 1”, as shown above.
Fan does not teach: “further comprising conductive, compliant material contacting a foil on the cable and a conductive structure on the paddle card”.


With regard to claim 14, Fan as modified by Vana teaches: “The midboard cable termination assembly of claim 13”, as shown above.
Neither Fan nor Vana teach: “wherein the conductive, compliant member fully encircles the cable”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the conductive, compliant member in order to make more contact with the foil.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 15, Fan as modified by Vana teaches: “The midboard cable termination assembly of claim 13”, as shown above.
Neither Fan nor Vana teach: “wherein the force applied by the lid on the paddle card 9100 creates an electrical connection of less than 10 Ohms between the 10foil on the cable and the conductive structure on the paddle card via the conductive, compliant member”.  However, Vana also teaches, as shown in figure 7 and taught in paragraph 27, an upper portion or lid In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 16, Fan as modified by Vana teaches: “The midboard cable termination assembly of claim 13”, as shown above.
Vana also teaches, as shown in figure 7 and taught in paragraph 27: “wherein the conductive, compliant member 9700 comprises a conductive elastomer”.

With regard to claim 17, Fan as modified by Vana teaches: “The midboard cable termination assembly of claim 14”, as shown above.
Neither Fan nor Vana teach: “wherein the conductive elastomer is an elastomer with conductive filler”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the conductive elastomer of Vana be an elastomer with filler since doing so is well known in the art to use as a conductor and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 18, Fan as modified by Vana teaches: “The midboard cable termination assembly of claim 14”, as shown above.
Neither Vana nor Fan teach: “wherein the conductive 20elastomer is compliant as a result of a reduction in volume of the conductive elastomer under pressure”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the conductive elastomer compliant as a result of a reduction in volume of the conductive elastomer under pressure, since doing so is only making the volume adjustable and would enable the conductive elastomer to be pressed against the contact pads and the foil to make better contact.  Also, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2017/0194721) in view of Kim et al. (2020/0211977).
With regard to claim 21, Fan teaches: “The electronic assembly of claim 19”, as shown above.
Fan does not teach: “wherein the conductive pads are connected to a 5conductive via through a trace or directly contact the conductive via”.
In the same field of endeavor before the effective filing date of the claimed invention, Kim teaches, as shown in figures 1a-1b and taught in paragraph 13: “wherein the conductive pads are connected to a 5conductive via through a trace or directly contact the conductive via”.  It would have been obvious to a person having ordinary skill in the art before the effective filing 

With regard to claim 22, Fan teaches: “The electronic assembly of claim 19”, as shown above.
Fan does not teach: “wherein the conductive pads are on an upper surface of a conductive via”.
In the same field of endeavor before the effective filing date of the claimed invention, Kim teaches, as shown in figures 1a-1b and taught in paragraph 13: “wherein the conductive pads are on an upper surface of a conductive via”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kim with the invention of Fan in order to connect the pads to traces on the opposite side of the circuit board. 
Allowable Subject Matter
Claim2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-25 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Hanna does not teach: “an interposer comprising a plurality of compressive contacts and a second alignment feature, shaped to engage the first alignment feature” or “the lid is operably coupled to the frame such that the lid may be moved into a position in which the lid applies a force on a paddle card in the space such that the paddle card presses against the interposer”.  The prior art of record does not anticipate or render obvious all the limitations of claim 24.  Claim 24 is therefore allowable.

With regard to claim 25, Hanna teaches, as shown in figures 1-3 and 7A-7B: “A method of operating a midboard cable termination assembly 700, the method comprising: inserting a paddle card 300 into a cable termination assembly 700 attached to an interior portion of a printed circuit board 705 having pads (where 700 electrically connects with the PCB 705 in figure 7A) on a surface thereof, wherein:  - 44 -A1245.70002US01 the paddle card 300 has a first surface (upper surface of 300 in figure 3) and a second, opposing surface (bottom surface of 300 in figure 3), with a plurality of cables 242 terminated to the first surface and… a plurality of conductive pads (320-1 - 320-38), electrically coupled through the paddle card 300 to the cable terminations (310-1 - 310-32)”. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        February 16, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831